Mr. Justice Wall delivered the opinion of the Court. This was trover to recover the value of a sewing machine. Defendant pleaded that he took the machine pursuant to the terms of a written agreement for the sale thereof, whereby, upon default of stipulated payments, he was authorized to resume possession of the property. The plaintiff replied that he revoked the license contained in said agreement under which the defendant took the machine. Issue was taken on the replication, and a trial by the court without a jury resulted in a finding for the plaintiff. Assuming the evidence was sufficient to show a “ revocation of the license” by the plaintiff,the question is as to its legal effect. The plaintiff had no more power to revoke that provision of the agreement than any other. He was bound to surrender the machine if he did not pay according to the contract, and failing to do so, the defendant had the right to possession. Legally speaking, there could be no such revocation. The issue presented by the replication was immaterial. Such an issue is not aided by a verdict, and had it been found for the plaintiff by a jury, the judgment should have been for defendant non, obstante veredicto. Tidd’s Practice, Sec. 721-2. The judgment must be reyersed and the cause remanded.